                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

DERRICK C. RHODES,                            )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    ) CIVIL ACTION NO. 1:19-CV-336-WHA
                                              )
SHERIFF VALENZA, et al.,                      )
                                              )
        Defendants.                           )

                                           ORDER

        This case is before the court on a Recommendation of the Magistrate Judge entered on July

26, 2019. Doc. 16. There being no timely objections filed to the Recommendation, and after an

independent review of the file, the Recommendation is ADOPTED, and it is hereby ORDERED

that:

        1. Plaintiff’s § 1983 claims against Defendant Health Department of Dothan are

DISMISSED with prejudice prior to service of process under 28 U.S.C. § 1915(e)(2)(B)(i);

        2. Defendant Health Department of Dothan is TERMINATED as a party to this complaint.

        The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment as to Defendant Health Department of Dothan pursuant to Rule 58 of the Federal Rules

of Civil Procedure.

        This case is not closed and is referred to the United States Magistrate Judge for further

proceedings.

        Done, this 20th day of August 2019.


                                        /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
